The Honorable Otis L. Davis State Representative 1112 Fourth Street Earle, Arkansas 72331-1432
Dear Representative Davis:
I am writing in response to your request for an opinion on twenty-six questions that have been presented by an alderman of the City of Turrell concerning various matters involving the city's finances and the conduct of its mayor and police department.
I am very sorry to hear of the difficulties this city is encountering. I must note, however, that the issues raised in the correspondence attached to your request require factual determinations that are outside the usual scope of an official Attorney General opinion. I am not empowered as a fact finder in the issuance of opinions. Nor am I in a position to advise the city regarding the application of the law to the numerous factual scenarios that have been outlined in this correspondence. Such matters are uniquely within the purview of the city's local legal counsel, and perhaps the Arkansas Municipal League.
I am sorry that I cannot be of further assistance in these matters. Thank you for writing, and please feel free to call on my office in the future when we can be of service.
Sincerely,
Dustin McDaniel, Attorney General *Page 1